Citation Nr: 0420654	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-01 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$19,345.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to July 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 decision of the Committee on 
Waivers and Compromises (Committee) at the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's request for 
waiver of overpayment.

As explained below, the Board has determined further action 
is required prior to appellate adjudication.  This appeal is, 
therefore, remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's debt arose when VA discovered in May 2000 that 
the veteran was in receipt of disability payments from the 
Social Security Administration (SSA).  Information indicated 
that the veteran had been in receipt of SSA benefits from 
June 1995.  This predated the award of the veteran's VA non-
service-connected pension benefits, which began in October 
1996.  This information created a retroactive overpayment of 
$34,035 because the veteran's income was found to exceed the 
maximum allowed for receipt of VA pension benefits.

In the veteran's VA Form 9, filed in January 2002, the 
veteran expressed disagreement with the amount of the 
overpayment created when he began receiving Social Security 
disability benefits in May 1998.  When a veteran raises the 
issue of the validity of the debt as a part of the waiver 
application, the waiver application cannot be adjudicated 
without first deciding the veteran's challenge to the 
lawfulness of the debt asserted against him.  Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991). 

In response to the veteran's challenge, it appears from the 
August 2002 SSOC that in June 2002, the veteran's pension 
benefits were reinstated from October 1996 to May 1998 and 
the amount of the overpayment was adjusted from $34,035 to 
$19,345.  This appears to be based upon its belief that the 
veteran's Social Security benefits began to be paid in May 
1998; however, because there is no June 2002 decision in the 
file, it is not possible to determine the rationale behind 
reinstating the pension benefits and subsequent reduction in 
the debt.  The Board's review of SSA award letters submitted 
by veteran indicates that the veteran was paid retroactive 
SSA benefits in May 1998 that began in November 1993 - making 
the June 2002 reinstatement of the pension benefits an 
apparent error.

Additionally, the veteran stated in his January 2002 
substantive appeal that he had received benefits retroactive 
to 1993.  This appears to contradict the June 2002 
adjustment.  Absent a more complete record the Board finds it 
impossible to determine the correct amount of the benefits 
due the veteran and the proper amount of the debt created by 
the reduction in those benefits.

Based upon the above information, it is unclear as to the 
amount of the veteran's payment from the SSA and the period 
of time he was in receipt of VA benefits while retroactively 
receiving SSA benefits.  The Board also notes that the most 
recent information reflecting the veteran's income and 
expenses is dated December 2001, several years ago.  The 
Board finds that further information is required regarding 
the veteran's SSA disability payments and current information 
is required regarding the veteran's current financial status 
before his appeal may be equitably decided.

Accordingly, the veteran's appeal is Remanded for the 
following action:

1.  If possible, a copy of the June 2002 
decision reinstating the veteran's 
pension through May 1998 should be 
attached to the claims folder. 

2.  The appellant should be provided the 
opportunity to submit an up-to-date 
Financial Status Report.

3.  The SSA should be contacted and an 
accurate accounting of the veteran's 
retroactive payment should be requested 
indicating the dates the veteran's SSA 
benefits were in effect and the amounts 
and applicable dates of any retroactive 
awards of benefits.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the requested waiver remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

